DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 11-18 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the horizontal extension is realized by irradiating the controllable deformation layer with first light, and wherein the horizontal extension is withdrawn by removing the first light or irradiating the controllable deformation layer with second light, wherein a wavelength range of the second light is different from a wavelength range of the first light in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-4 are also allowed as they depend from an allowed base claim.
With respect to claim 12, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest applying a first control to the controllable deformation layer, so that the controllable deformation layer extends horizontally along a direction towards the plurality of openings; and controlling the controllable deformation layer to withdraw the horizontal extension  of the controllable deformation layer, wherein the first control is first light irradiation, and the controlling the controllable deformation layer to withdraw the horizontal extension of the controllable deformation layer comprises: removing the first light irradiation or applying second light irradiation to the controllable deformation layer, a wavelength range of the second light irradiation being different from a wavelength range of the first light irradiation in combination with the remaining limitations called for in claim 12.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 12. Therefore, claim 12 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 13-18 are also allowed as it depends from an allowed base claim.
With respect to claim 21, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein a material of the controllable deformation layer comprises a magnetostrictive material in combination with the remaining limitations called for in claim 21.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 21. Therefore, claim 21 is allowed as it is not anticipated by or obvious over the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        February 3, 2022